DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/01/2020.
The amendments filed on 12/01/2020 have been entered. Applicant has cancelled claims 2, 4-10, 12, and 14, accordingly claims 1, 3, 11, 13, and 15-16 remain pending. 
The previous rejections of claim 5 under 35 U.S.C 112(b) has been withdrawn in light of Applicant's cancelling of claim 5.

Claim Rejections - 35 USC § 101
The following rejection has been modified in view of applicant’s arguments and/or amendments. However, it is noted that the modification is only to clarify the rejections and to incorporate the amended limitations. The thrust of the rejection remains the same.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 11, 13, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a machine (i.e., an elasticity evaluation apparatus), process (i.e., an elasticity evaluation method), and a manufacture (i.e., a non-transitory computer readable recording medium) (e.g., Analysis Step 1 of Subject Matter Eligibility Test), each recite a judicial exception, for example, an abstract idea without significantly more, specifically to mathematical concepts and human mental work (i.e., Analysis step 2A, Prong I). The claims recite evaluating visual elasticity from an image of a test subject by determining and calculating amounts of gloss and wrinkle portions (e.g. “calculate existing amount of gloss portions of a skin in the captured image and existing amount of wrinkle portions of the skin in the captured image as skin evaluation indexes”; “linear sum” claims 1, 15, and 16) and comparing calculated values against a standard value (“evaluates the visual elasticity on the basis of a linear sum [...] with respect to a standard value” claims 1, 11, 13, 15, and 16  . 
The judicial exception is not integrated into a practical application (i.e., Analysis step 2A, Prong II). In particular, the claims recite a non-transitory medium (claim 16), a processor and database (claims 1, 3, 11, 13). These components are recited at a high level of generality (i.e., as a generic processor performing generic computer function of calculating and evaluating data) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the claims recite inputting an image of a test subject to be analyzed and displaying an analysis result (claims 1, 15, and 16), these additional elements are nothing more than insignificant extra-solution activity (i.e. data gathering, insignificant application). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claims also recite setting various evaluation regions within the captured image 
The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Analysis step 2B). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the calculating and evaluation steps amounts to no more than mere instructions to apply the judicial exception using a generic computer component. The additional elements of inputting an image of a test subject to be analyzed, displaying an analysis result, and setting various evaluation regions within the captured image are nothing more than insignificant extra-solution activity (i.e. data gathering, insignificant application, selecting a particular data source or type of data to be manipulated). Claims 1, 3, 11, 13, and 15-16 are therefore directed to an abstract idea without significantly more. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 11, 13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Additionally, independent claims 1, 15, and 16 recite the limitation “a brightness difference (ΔL*) and a saturation difference (ΔC*) between the first evaluation region and a portion where gloss is not easily generated in the face of the test subject in which a component value of the brightness difference (ΔL*) is smaller than 3.0 and a component value of saturation difference (ΔC*) exceeds 2.0” which renders the claim indefinite. It is unclear whether the “component value” is that of the first evaluation region or a portion where gloss is not easily generated. For the present purposes of examination, the latter interpretation has been used. Further clarification is required. 
It is also noted that it is not clear what the units for the brightness difference and the saturation difference are.
Claim 11 recites the limitation "the wrinkle calculation part" in the final line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. (US 2012/0307032, December 6, 2012, hereinafter “Gomi”) in view of Tang et al. (US 2017/0347939, corresponding PCT filed June 26, 2015, hereinafter “Tang”) and Nakagawa et al. (US 2008/0304736, December 11, 2008, hereinafter “Nakagawa”).
Regarding claims 1, 15, and 16, Gomi discloses an elasticity evaluation apparatus (and corresponding method and non-transitory computer readable recording medium (e.g. see title, “State of the skin” Abstract) comprising: 
a processor (image processing device 12, Fig. 3 and corresponding description; also see “computer” [0015], Fig. 24 and corresponding description, e.g. [0192]) configured to: 
input a captured image obtained by imaging a face of a test subject (“The communication unit 51 of the image processing device 12 receives the part image transmitted from the capturing device 11, and supplies the part image to the filtering unit 81 of the characteristic analysis unit 52” [0081]; also see [0055], Fig. 1 and corresponding description); 
calculate existing amount of gloss portions of a skin in the captured image (“the texture measurement and analysis unit 71 detects a high brightness region”; “counting the number of identified high brightness regions” [0128]-[0130])  and existing amount of wrinkle portions of the skin in the captured image as skin evaluation indexes (“the wrinkle measurement and analysis unit 74 of the skin measurement and analysis unit 57 measures the wrinkle of the forehead and analyzes the measurement result”; “In step S183, the wrinkle measurement and analysis unit 74 measures the number and the sizes of the wrinkles.” [0151]-[0156]),
(“measurement unit configured to measure the state of the skin” [0208], “skin measurement and analysis unit” in Fig. 3 and corresponding description with various subunits that were shown above to determine the skin evaluation indexes); and 
a display device (display device 13, Fig. 1 and corresponding description) displaying an evaluation result of the visual elasticity of the face of the test subject (“The display control unit 58 generates data indicating the measurement and analysis result of the skin state of the target part on the basis of the part image and the measurement and analysis result, and supplies the data to the display device 13” [0068]), 
wherein the processor sets a first evaluation region in a skeletal portion of the face of the test subject in the captured image (“the part specifying unit 55 specifies the part of the subject (target part) reflected in the part image from cheeks, a nose, a forehead” [0102]; also see [0048], [0079]), detects the gloss portions in the first evaluation region (“extracts the high brightness regions” [0128]), and calculates a total area or an area ratio of the gloss portions as the existing amount of the gloss portions (“shape and size of each high brightness region” [0130]), 
Although Gomi discloses detecting the gloss portions in the first evaluation region as stated above and a portion where gloss is not easily generated in the face of the test subject (e.g. “the skin ridge regions tend to be brighter than other regions such as skin grooves in the part image” [0128]), Gomi fails to disclose detecting the gloss portions in the first evaluation region on the basis of a brightness difference (ΔL*) and a saturation difference (ΔC*) between the first evaluation region and a portion where gloss is not easily generated in the face of the test in which a component value of the brightness difference (ΔL*) is smaller than 3.0 and a component value of saturation difference (ΔC*) exceeds 2.0.
However, Tang teaches, in the same field of endeavor, calculating gloss on the bases of a brightness difference (ΔL*) and a saturation difference (ΔC*) (“The luster and gloss information described above may include a brightness change of the skin” [0078]; “In the case that the luster and gloss information is to be acquired, luster and gloss of the skin texture area is determined by means of a specular gloss test. The test method for qualifying a color of the skin currently used by a multi-function skin tester and a skin chroma test probe (MPA9 made in Germany) is to test the change in the color of the skin by a chromaticity system (Lab chromaticity system) defined by the International Commission on Illumination (CIE), a L value ( brightness value of the skin), a GLOOSY value (gloss) multi-function skin tester and a skin chroma test probe MPA9 and a GLOOSY probe can qualify the color of the skin accurately, and can reflect the change in gloss of the skin, and enable the gloss of the skin to be qualified more reliably. [0128]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gomi with detecting the gloss portions in the first evaluation region on the basis of a brightness difference (ΔL*) and a saturation difference (ΔC*) between the first evaluation region and a portion where gloss is not easily generated in the face of the test subject as taught by Tang in because applying a known technique to a known device yields predictable results of determining gloss portions. See MPEP 2143 D. 
Gomi modified by Tang discloses the claimed invention as stated above except for a component value of the brightness difference (ΔL*) is smaller than 3.0 and a component value of exceeds 2.0. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the component value of the brightness difference (ΔL*) as smaller than 3.0 and a component value of saturation difference (ΔC*) to exceed 2.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Gomi further fails to disclose wherein the processor evaluates the visual elasticity on the basis of a linear sum of the existing amount of the gloss portions of the skin and the existing amount of the wrinkle portions of the skin with respect to a standard value of the visual elasticity that is calculated in advance by visually evaluating the faces of test subjects having different existing amounts of gloss portions of the skin and different existing amounts of wrinkle portions of the skin.
However, Nakagawa teaches, in the same field of endeavor, evaluates the visual elasticity on the basis of a linear sum of the existing amount of the gloss portions of the skin and the existing amount of the wrinkle portions of the skin with respect to a standard value of the visual elasticity that is calculated in advance by visually evaluating the faces of test subjects having different existing amounts of gloss portions of the skin and different existing amounts of wrinkle portions of the skin (multiple regression analysis based on visual evaluation and scores of beauty of skins, i.e. standard value [0124]-[0130], equations 1-5, abstract, [0005], [0059]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gomi with evaluates the visual elasticity on the basis of a linear sum of the existing amount of the gloss portions of the skin and the existing amount of the wrinkle portions of the skin with respect to a standard value 
Regarding claim 11, Gomi modified by Tang and Nakagawa discloses the limitations of claim 1 as stated above. Although Gomi discloses a database (storage unit 54, Fig. 3 and corresponding description), Gomi fails to disclose a database that stores the linear sum of the existing amount of the gloss portions of the skin and the existing amount of the wrinkle portions of the skin with respect to the standard value, wherein the processor evaluates the visual elasticity with reference to the database on the basis of the existing amount of the gloss portions of the skin calculated by a gloss calculation part and the existing amount of the wrinkle portions of the skin calculated by the wrinkle calculation part.
However, Nakagawa further teaches, in the same field of endeavor, a database that stores the linear sum of the existing amount of the gloss portions of the skin and the existing amount of the wrinkle portions of the skin with respect to the standard value, wherein the processor evaluates the visual elasticity with reference to the database on the basis of the existing amount of the gloss portions of the skin calculated by a gloss calculation part and the existing amount of the wrinkle portions of the skin calculated by the wrinkle calculation part (storing estimated values and evaluated values, i.e. database; and generating regression equations, to use for future evaluations [0118]-[0128]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gomi with a database that . 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi in view of Tang and Nakagawa as applied to claim 1 above and further in view of Kikuchi et al. (US 2016/0035109, Corresponding PCT filed March 24, 2014, hereinafter “Kikuchi”) and Lee et al. (US 2010/0097485, April 22, 2010, hereinafter “Lee”).
Regarding claim 3, Gomi further discloses wherein the wrinkle calculation part calculates the length of the wrinkle portions as the existing amount of the wrinkle portions (“An amount of the wrinkles of the target part is thus evaluated by the number of wrinkles and the average of the lengths of the wrinkles, for example.” [0156], [0154]-[0155]).
Gomi fails to disclose setting second evaluation regions that extend from the nostrils to mouth corners in the captured image.
However, Kikuchi teaches, in the same field of endeavor, setting second evaluation regions that extend from the nostrils to mouth corners in the captured image (Fig. 5, [0058]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gomi with setting second evaluation regions that extend from the nostrils to mouth corners in the captured image as taught 
Gomi also fails to disclose detecting wrinkle portions where the brightness in the second regions is lower than that in other regions. Examiner notes that Gomi discloses using edge detection to measure wrinkles (e.g. see [0154]).
However, Lee teaches, in the same field of endeavor, detecting wrinkle portions where the brightness in the second regions is lower than that in other regions (“The skin condition measurement unit 39-2 divides the detected face into a predetermined number of blocks and calculates the brightness of each of the blocks. Here, the levels of brightness of the blocks including the rough portion, that is, freckles, spots and wrinkles, are lower than the average brightness” [0052]).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gomi with detecting wrinkle portions where the brightness in the second regions is lower than that in other regions as taught by Lee because the substitution of one known element (e.g. detecting wrinkles using edge detection) for another (e.g. detecting wrinkles according to brightness) yields predictable results of determining wrinkles. See MPEP 2143 B.
Regarding claim 13, Gomi modified by Tang, Nakagawa, Kikuchi, and Lee discloses the limitations of claim 3 as stated above. Although Gomi discloses a database (storage unit 54, Fig. 3 and corresponding description), Gomi fails to disclose a database that stores the linear sum of the existing amount of the gloss portions of the skin and the existing amount of the wrinkle portions of the skin with respect to the standard value, wherein the processor evaluates the visual elasticity with reference to the database on the basis of the existing amount of the gloss portions 
However, Nakagawa further teaches, in the same field of endeavor, a database that stores the linear sum of the existing amount of the gloss portions of the skin and the existing amount of the wrinkle portions of the skin with respect to the standard value, wherein the processor evaluates the visual elasticity with reference to the database on the basis of the existing amount of the gloss portions of the skin calculated by a gloss calculation part and the existing amount of the wrinkle portions of the skin calculated by the wrinkle calculation part (storing estimated values and evaluated values, i.e. database; and generating regression equations, to use for future evaluations [0118]-[0128]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Gomi with a database that stores the linear sum of the existing amount of the gloss portions of the skin and the existing amount of the wrinkle portions of the skin with respect to the standard value, wherein the processor evaluates the visual elasticity with reference to the database on the basis of the existing amount of the gloss portions of the skin calculated by a gloss calculation part and the existing amount of the wrinkle portions of the skin calculated by the wrinkle calculation part as taught by Nakagawa in order to establish correlation between quantitative measurement values and a visually sensed beauty of the skin ([0005] of Nakagawa). 

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. 
st full paragraph). Examiner respectfully disagrees. The amendments to not provide a definite meaning visual elasticity and the claim specifically recites the visual elasticity being additionally determined by “visually evaluating the faces of test subjects”.
Applicant further argues, regarding the 35 USC 101 rejection of the claims, the claims allegedly describe significantly more than an abstract idea because they are allegedly non-obvious and therefore allegedly qualify as patent-eligible subject matter (see Remarks, pg. 9, 1st full paragraph). Examiner respectfully disagrees. Although the claims are currently rejected under 35 USC 103, for the sake of completeness Examiner notes that the courts have found that an abstract idea, even if non-obvious, does not render a claim patent eligible under § 101. See BSG Tech LLC. v. Buyseasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018) (stating that [i]t has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 'significantly more' than that ineligible concept").
Lastly, Applicant argues the prior art of record allegedly fails to teach or suggest the feature of the brightness difference smaller than 3.0 and the saturation difference component exceeding 2.0 (see Remarks pg. 9, final paragraph). Examiner respectfully disagrees. Although the prior art of record does not explicitly disclose the brightness difference smaller than 3.0 and the saturation difference component exceeding 2.0, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793